PER CURIAM.
Appellant has appealed the trial court’s order denying his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. It appears the trial court found some of appellant’s claims to be facially sufficient, because the court issued an order directing the Office of the State Attorney to respond to the allegations of the motion. The court further directed the state to attach all documents and portions of the record necessary to support the response. Although the state’s response to the trial court’s order cites to specific portions of the record which purportedly refute appellant’s claims, the record provided to this court does not include attachments, either to the response to the order to show cause, or to the order denying appellant’s motion for post-conviction relief. Since we have determined the allegations as to claims A through D are facially sufficient to demonstrate a basis for relief, we reverse the order as to those claims and remand for further proceedings in accordance with the requirements of rule 3.850 of the Florida Rules of Criminal Procedure.
BOOTH, JOANOS and WEBSTER, JJ., Concur.